Title: To James Madison from James Monroe, 7 September 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 7. 1803.
I wrote you yesterday by the Iris a publick & private letter: the first bore date the 31. of augt. the 2d. of yesterday. I sent you in the first copies of mr. Marbois’s letter to me & my reply relative to the guaranty of 10. millions of livres & also of the act itself, and in the private one copies of Mr. Livingstons letter to me & my reply on the same subject. My motive for not comprizing the whole in the first was a desire not to place in the Department any evidence of a disagreement with Mr. L. on any point, if to be avoided, of wh. you wod. be the judge. His letter being copied by his secry. & written in a manner not very conciliatory, seemed to be intended as a publick document: it was therefore proper for me to answer it in that expectation that the answer might go with his letter, & shew fully the motive of my conduct. You will observe that his letter conveys a different idea of his sentiments on the subject of it than is contained in Mr. Marbois’s, wh. was another motive for not including it in the publick dispatch. I have heretofore been so full in my private letters on the subject of the transactions at Paris, especially in what concerned him, that I have little at present to add. Fully advised you will know how to act in every state of things that may occur. The acquisition of the letter of 22. March from Mr. T. to him, may facilitate matters much in that respect, as his friends may be prompted by him to give a just view of the transaction. Perhaps you were already possessed of it, and I own I shod. be pleased to find that you recd. it in due time. His age, his standing in our revolution & that of his connection, make it a desirable thing, that his conduct shod. be such as to put it in the power of the admn. to treat him, not simply with justice, for that he is entitled to & may command, but with moderation & kindness. Since I have turned my attention to that object, I feel the delicacy of the situation of the govt., and I rejoice that you will have time to weigh every thing wh. merits consideration, & to take the course wh. will be most consonant to justice, & be most dignified. Toward France care must be taken not to wound the pride of her govt. The cession ought not to be treated as the effect of a menacing attitude on our part: but of enlarged policy on hers, and a disposition to meet the frank manly & conciliating measures of our govt. Towards this govt. equal attention is also due; her friendly disposition towards the United States, generally may be spoken of, & a decln. made of the desire of the President to pursue the same amicable policy with both & every power. This will be sent by Liverpool with a duplicate of my publick letter; I shall I expect be able to inclose in it the correspondence with Mr. Livgn. I expect to write you by Mr. Law, & most certainly by Mr. Mercer on private concerns. The expence of this place surpasses any thing I had conceived. It is impossible to exist on the salary & therefore you must not expect me to stay but a very short term: indeed in no event was it my intention. This may be confidential to you & the President, if you prefer; tho’ you ought to be looking out for a successor. I say nothing abt. it to any one, but will write you more explicitly & in detail by the persons mentioned above. My family are in tolerable health & desire their best regards to yours. I have not recd. a line from you since I have been here, & but one letter since I left the UStates. Sincerely I am dear sir yr. fnd.
Jas. Monroe
I wish some attention would be shewn to Major Butler. He wod. I think suit this place. Remember me affecy. to the President, to Taylor & W. Nicholas & other friends, among them Breckinridge Young Randolph & Dawson. Tell them I have written none of them from motives of delicacy, as you can explain. Tell Major Butler I have seen his son who is well. If circumstances permit, in announcing the event of the cession to Congress may it not be well to speak of the harmonious cooperation of the ministers of our govt. in the object of it, so as to give credit to Mr. L. in what he deserves.
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   For Talleyrand’s letter to Livingston of 22 Mar. 1803, see Livingston to JM, 24 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:447–48 and n. 3).


